Townsend, J.
1. The jury may accept or reject the defendant’s statement as a whole, or believe or disbelieve it in part, and in this discretion they are unlimited. Beatty v. State, 54 Ga. App. 280 (1) (187 S. E. 686); Largin v. State, 77 Ga. App. 111, 119 (47 S. E. 2d 895). Accordingly, where the defendant offered no witnesses to corroborate her statement to the jury that she rented out part of the rooms of the house in which she was living to others, who had equal access with herself to the rooms and kitchen, and where her statement contradicted the testimony of the only witness, a city detective offered by the State, as to where the illegal liquor was found, the jury were authorized to disregard her statement.
2. The testimony of the State’s witness, to the effect that he found non-tax-paid whisky in a half-gallon jar on top of some clothes in a closet of a room occupied by the defendant, together with a glass of whisky “in the kitchen in the cabinet that had a secret panel behind it . . . a plywood panel, and you had to press hardlike to make it slide back, and behind it was a vacant place, a trap,” was sufficient, coupled with the defendant’s admission that it was “all her house,” to sustain the conviction of possessing illegal liquor, although there were other people in the house at the time the arrest was made. Sims v. State, 60 Ga. App. 32 (2 S. E. 2d 716); Brooks v. State, 66 Ga. App. 646 (19 S. E. 2d 43).
The Judge of the Superior Court of Pulton County did not err in overruling and denying the defendant’s petition for certiorari from the Criminal Court of Fulton County.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.